Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 04/02/2021 in which claims 2-27 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 2-27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10,992,135 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same invention.
Instant Application # 17/221,548
U.S. Patent No. 10,992,135 B2
Claim 2:
A method for distributing electrical power to a plurality of electrical loads, the method comprising: coupling an existing group of electrical loads to a common 

A method for distributing electrical power to a plurality of electrical loads, the method comprising: coupling an existing group of electrical loads to a common 

The method of claim 2, further comprising: in response to determining that the measured aggregate group load 

The method of claim 1, further comprising: in response to determining that the measured aggregate group 





The method of claim 4, wherein the subgroup criterion includes the following condition: the measured load characteristic corresponding to each of subgroups being below the corresponding threshold value associated with the subgroup.
Claim 4:
The method of claim 3, wherein the subgroup criterion includes the following condition: the measured current corresponding to each of subgroups being below the corresponding threshold value associated with the subgroup.
Claim 6:
The method of claim 4, wherein the subgroup criterion includes the following condition: the subgroups have been increased to a maximum available 

The method of claim 3, wherein the subgroup criterion includes the following condition: the subgroups have been increased to a maximum available 

The method of claim 3, wherein measuring at least a corresponding load characteristic associated with the individual subgroups while power is applied to the subgroups, includes including in the measured load characteristic, in addition to the load characteristic associated with the individual subgroup, at least one of (1) an auxiliary power output current and (2) a switched power output current.
Claim 6:
The method of claim 2, wherein measuring at least a corresponding current drawn by the individual subgroups while power is applied to the subgroups, includes including in the measured current, in addition to the current drawn by the individual subgroup, at least one of (1) an auxiliary power output current and (2) a switched power output current.
Claim 8:
The method of claim 2, where the increasing the number of subgroups comprises dividing the existing group into two subgroups.
Claim 7:
The method of claim 1, where the increasing the number of subgroups comprises dividing the existing group into two subgroups.
Claim 9:
The method of claim 2, wherein the increasing the number of subgroups 

The method of claim 1, wherein the increasing the number of subgroups 

The method of claim 2, further comprising: distributing the plurality of electrical loads across the increased number of subgroups.
Claim 9:
The method of claim 1, further comprising: distributing the plurality of electrical loads across the increased number of subgroups.
Claim 11:
The method of claim 2, wherein increasing the number of subgroups further includes correspondingly decreasing the non-overlapping time period associated with subgroups for the applying power to the individual subgroups.
Claim 10:
The method of claim 1, wherein increasing the number of subgroups further includes correspondingly decreasing the non-overlapping time period associated with subgroups for the applying power to the individual subgroups.
Claim 13:
An apparatus for distributing electrical power to a plurality of electrical loads, the apparatus comprising: a load management system to couple an existing group of electrical loads to a common power source; a measurement circuit to measure an aggregate group 

An apparatus for distributing electrical power to a plurality of electrical loads, the apparatus comprising: a load management system, coupling an existing group of electrical loads to a common power source; a current measurement circuit to measure an 

The apparatus of claim 13, wherein the controller circuit is further configured for: 

The apparatus of claim 11, wherein the controller circuit is further configured for: 

The apparatus of claim 14, wherein the controller circuit is configured for, when the measured load characteristic exceeds the threshold value, repeating the increasing the number of subgroups, the applying power, the measuring at least the corresponding load characteristic, and the comparing the measured load characteristic to a threshold value, wherein the repeating is performed until a subgroup criterion is met.
Claim 13:
The apparatus of claim 12, wherein the controller circuit is configured for, when the measured current exceeds the threshold value, repeating the increasing the number of subgroups, the applying power, the measuring at least the corresponding current, and the comparing the measured current to a threshold value, wherein the repeating is performed until a subgroup criterion is met.
Claim 16:
The apparatus of claim 15, wherein the subgroup criterion includes the following condition: the measured load characteristic corresponding to each of subgroups being below the corresponding threshold value associated with the subgroup.
Claim 14:
The apparatus of claim 13, wherein the subgroup criterion includes the following condition: the measured current corresponding to each of subgroups being below the corresponding threshold value associated with the subgroup.
Claim 17:




The apparatus of claim 13, wherein the controller circuit is configured for increasing the number of subgroups including dividing the existing group into two subgroups.
Claim 16:
The apparatus of claim 11, wherein the controller circuit is configured for increasing the number of subgroups including dividing the existing group into two subgroups.
Claim 19:
The apparatus of claim 13, wherein the controller circuit is configured for increasing the number of subgroups including incrementing the number of subgroups by one and distributing the plurality of electrical loads across the increased number of subgroups.
Claim 17:
The apparatus of claim 11, wherein the controller circuit is configured for increasing the number of subgroups including incrementing the number of subgroups by one, and distributing the plurality of electrical loads across the increased number of subgroups.
Claim 20:




The apparatus of claim 13, wherein the apparatus includes a tablet computer charging cart.
Claim 19:
The apparatus of claim 11, wherein the apparatus includes a tablet computer charging cart.
Claim 22:
The apparatus of claim 13, wherein the apparatus includes a notebook computer charging cart.
Claim 20:
The apparatus of claim 11, wherein the apparatus includes a notebook computer charging cart.
Claim 23:
The apparatus of claim 13, wherein the apparatus includes a stationary battery charging cart.
Claim 21:
The apparatus of claim 11, wherein the apparatus includes a stationary battery charging cart.
Claim 25:
A method for distributing electrical power to electrical loads, the method comprising: applying power to a plurality 

A method for distributing electrical power to electrical loads, the method comprising: applying power to a plurality 

The method of claim 26, further comprising: in response to determining that the measured load characteristic exceeds the threshold value: measuring a load characteristic drawn by the first load group and comparing the measured load characteristic of the first load group to the threshold value; and in response to determining that the measured load 

The method of claim 23, further comprising: in response to determining that the measured current exceeds the threshold value: measuring a current drawn by the first load group and comparing the measured current of the first load group to the threshold value; and in response to determining that the measured current of the first load group 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        February 23, 2022